COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-028-CV
  
 
  
IN RE MICHAEL MILLER                                                             RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's application for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's application 
for writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
A:   HOLMAN, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
LIVINGSTON, J., not 
participating.
 
DELIVERED: January 18, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.